Court of Appeals
of the State of Georgia


                                         ATLANTA,____________________
                                                  October 31, 2017

The Court of Appeals hereby passes the following order:

A18A0504. ROBERT J. DAVIS v. THE STATE.

      We granted Robert J. Davis’s application for discretionary appeal from the
trial court’s order denying his motion to modify a stalking permanent protective order
entered against him.1 See Case No. A18D0054. Our order, which was entered on
September 5, 2017, informed Davis that he had ten days to file a notice of appeal in
the trial court. See OCGA § 5-6-35 (g) (“Within ten days after an order is issued
granting the appeal, the applicant, to secure a review of the issues, shall file a notice
of appeal as provided by law.”); see also Riley v. State, 280 Ga. 267, 268 (626 SE2d
116) (2006).


      The tenth day after entry of our order granting Davis’s application fell on
Friday, September 15, 2017. Davis, however, did not file his notice of appeal until
Monday, September 18, 2017.2 The timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction upon this Court. Rowland v. State, 264 Ga. 872,
872 (1) (452 SE2d 756) (1995).


      Because Davis’s notice of appeal was not timely filed, this appeal is hereby


      1
          Davis is currently serving a ten-year prison sentence for aggravated stalking.
      2
        The Peach County courthouse was closed on September 11 and 12, 2017 due
to Hurricane Irma. Even accounting for this closure, Davis’s notice of appeal is still
untimely.
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/31/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.